Citation Nr: 0331327	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-22 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to a compensable evaluation for the service 
connected callus of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1960 to August 
1972.

This appeal arises from rating decisions of the Columbia, 
South Carolina Regional Office (RO).


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of the Veterans 
Affairs, as well as 38 U.S.C.A.  
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record to include all 
treatment records from the Augusta VA 
medical center.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for VA orthopedic and foot 
examinations.  The claims folder must be 
made available to the examiners for 
review prior to the examinations and all 
necessary testing should be accomplished.  
The orthopedic examiner should render a 
diagnosis for all current disability of 
the left and right knees.  Based on the 
current examination and a review of the 
entire claims folder, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any current 
right or left knee disability is related 
to the veteran's military service.  
Complete reasons and bases for the 
requested medical opinion must be 
provided as part of the report of 
examination.  With regard to the foot 
examination, the examiner must provide 
accurate and fully descriptive 
assessments of all clinical findings 
resulting from the service connected 
callus of the left great toe.  In 
particular, the examiner should indicate 
whether there is evidence of exfoliation, 
exudation or itching involving an 
extensive area; whether there is 
limitation of function of the affected 
part; whether there is evidence that the 
affected area is poorly nourished; 
whether there is evidence of repeated 
ulceration; whether there is evidence of 
pain or tenderness of the affected part; 
or whether there is evidence of frequent 
loss of skin covering due to the service 
connected callus.  Each of the above 
rating criteria must be addressed in the 
report of examination.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal. The RO should provide 
the veteran with the old and new rating 
criteria for evaluation of disability of 
the skin.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued and the 
veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




